DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1, 4-7, 9 and 12-20 in the reply filed on 10 November 2020 is acknowledged: 
Helical anchor: Species 4
Stent: Species 1
Guide Catheter: Species 3
Claim(s) 2, 3, 8, 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2020.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 18 is objected to because of the following informalities:  Please clarify that the claim is not directed toward a method step by amending to confirm that “a proximal portion of the anchor is adapted to be spaced apart from native heart valve leaflet tissue of the native heart valve upon implantation”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) (1, 6, 9,15, 17,19), (4, 7), 5, (12, 16), 13, 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 2), 24,  of U.S. Patent No. 10,226,339 in view of Seguin (US 2012/0016464A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader with respect to the native valve being a mitral valve. Seguin teaches a helical anchor wherein the coils have the same diameter and a prosthetic cardiac valve that is capable of supporting a mitral valve prosthesis that is delivered in a collapsed configuration and expanded inside the plurality of lower coils [0034-0035]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of U.S. Patent No. 10,226,339 with the capability of supporting a mitral valve prosthesis that is delivered in a collapsed configuration and then expanded, as taught by Seguin, to provide means to treat regurgitation of cardiac heart valves by reshaping the valve annulus and providing a replacement valve.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 7, 9, and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heart valve leaflets" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin in view of Keranen (US 2010/0145440A1).
Regarding claim 1, Seguin discloses a helical anchor capable of docking a mitral valve prosthesis and being received in and delivered from a coil guide catheter. It is noted that the mitral valve prosthesis and coil guide catheter are not positively recited. A plurality of coils (40; [0028]) are adapted to have a preformed, coiled configuration after being delivered from the coil guide catheter to support the mitral valve prosthesis with coil portions above and below a mitral valve annulus. However, Seguin does not disclose that the helical anchor includes a distal end portion formed to extend downward and radially outward relative to a next adjacent coil such that the distal end portion is spaced from the next adjacent coil, the distal end portion is capable of being delivered between commissures of the native mitral valve.  
Seguin discloses that the helical anchor includes a helix structure having at least two turns, wherein one turn is capable of engaging the atrial surface and the other contacts the ventricular surface. Keranen teaches a helical coil having a plurality of coils and a distal end portion (56; Fig. 9A) that extends downward and radially outward relative to a next adjacent coil such that the distal end portion is spaced from the next 
Regarding claim 4, Seguin discloses that the helical anchor is a solid wire (Fig. 9B).
Claim(s) 6, 7, 9, and 12-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin in view of Keranen (US 2010/0145440A1).
Regarding claims 6, 9, and 12-20, Seguin discloses a system including a prosthetic heart valve (20, 30; [0035-0043]) and an anchor capable of docking a mitral valve prosthesis. The anchor includes a plurality of helical coils and is capable of transitioning to a straightened configuration within a catheter [0028, 0029]. The delivery catheter includes a distal portion that is capable of transitioning into a curved shape (Fig. 2). A plurality of coils (40; [0028]) are adapted to support the prosthetic heart valve prosthesis upon being fully delivered from the catheter at a native heart valve and implanted with respective portions above and below a native heart valve annulus (Fig. 7). The plurality of helical coils include a lower portion that is capable of encircling heart valve leaflets and securing the leaflets between the lower coils and prosthetic heart valve such that the anchor and prosthetic heart valve are locked in place relative to the heart valve leaflets when the prosthetic heart valve is expanded from a collapsed 
Seguin discloses that the helical anchor includes a helix structure having at least two turns, wherein one turn is capable of engaging the atrial surface and the other contacts the ventricular surface. Keranen teaches a helical coil having a plurality of coils and a distal end portion (56; Fig. 9A) that extends radially outward relative to a next adjacent coil such that the distal end portion is spaced from the next adjacent coil. Keranen further discloses a distal end portion having a larger radius of curvature than the next adjacent coil (Fig. 7). Keranen teaches that the distal tip at the distal end portion is blunt (Fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the distal portion of the helical anchor of Seguin with a distal end portion (44, 50) that extends radially outward relative to a next adjacent coil, as taught by Keranen, to provide means to conform to the annulus and improve visibility during insertion [0109-0110]. With this modification, multiple coils of the plurality of lower coils have a same diameter.
Regarding claim 7, It is noted that the catheter is not positively recited in the independent claim 6. As best understood, the combination of Seguin and Keranen discloses that the catheter is capable of including a distal portion connected to a stem portion at a first curved shape. The distal portion has a second curved shape capable of generally following a curvature of the native heart valve annulus (Fig. 2). The first and second curved shapes of the distal portion are capable of being delivered in a straightened configuration and activated to the first and second curved shapes within the heart proximate the native heart valve due to materials used for catheters which provide means for transvascular access paths [0031]. 
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seguin in view of Keranen, as applied to claim 1 above, and further in view of Keranen et al. (US 2010/0331971A1).
Regarding claim 5, Seguin does not disclose that the helical anchor includes a hollow wire capable of being delivered over a guide wire.
Keranen et al. teaches a helical anchor including a hollow center [0186] that is capable of being delivered over a guide wire. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the wire of the anchor of the combination of Seguin and Keranen with the hollow wire, as taught by Keranen, as this modification involves the simple substitution of one wire for another for the predictable result of providing a helical anchor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.